Opinion filed July 10, 2014




                                    In The


        Eleventh Court of Appeals
                                ____________

                  Nos. 11-13-00367-CR & 11-13-00368-CR
                               ____________

            CHRISTOPHER MICHAEL COBOS, Appellant
                             V.
                 THE STATE OF TEXAS, Appellee


                    On Appeal from the 244th District Court
                               Ector County, Texas
                   Trial Court Cause Nos. C-37,580 & C-37,581

                      MEMORANDUM OPINION
       Christopher Michael Cobos pleaded guilty in September 2010 to the offense
of driving while intoxicated, third offense (No. 11-13-00367-CR) and to the
offense of criminal mischief, $1,500 or more but less than $20,000 (No. 11-13-
00368-CR).      In accordance with a plea agreement, the trial court convicted
Appellant of both offenses and assessed Appellant’s punishment at confinement
for five years and a fine of $750 in No. 11-13-00367-CR and at confinement for
two years in No. 11-13-00368-CR. The trial court suspended the imposition of the
confinement portion of both sentences and placed Appellant on community
supervision for a term of five years for each offense. In March 2011, the State
filed a motion to revoke Appellant’s community supervision in both cases based on
allegations that Appellant had violated the terms and conditions of his community
supervision. The motions were resolved when the trial court entered an order
amending the rules of Appellant’s community supervision.
        In November 2011, the State filed a motion to revoke Appellant’s
community supervision in No. 11-13-00368-CR based upon two alleged violations
by Appellant of the terms and conditions of his community supervision.                                    In
January 2012, the State filed a motion to revoke Appellant’s community
supervision in No. 11-13-00367-CR based upon three alleged violations by Appel-
lant of the terms and conditions of his community supervision. At a hearing on the
motions, Appellant pleaded “true” to all three of the allegations in No. 11-13-
00367-CR, and he pleaded “true” to one of the two allegations in No. 11-13-
00368-CR. After receiving evidence, the trial court found all the allegations in
both causes to be true, revoked Appellant’s community supervision in both causes,
and assessed Appellant’s punishment at confinement for four years in No. 11-13-
00367-CR and at confinement for two years in No. 11-13-00368-CR.                                       The
sentences are to run concurrently. We dismiss the appeals.
        Appellant’s court-appointed counsel has filed a motion to withdraw in each
appeal. In each appeal, the motion is supported by a brief in which counsel
professionally and conscientiously examines the record and applicable law and
states that he has concluded that the appeal is frivolous. Counsel has provided
Appellant with a copy of the brief in each appeal and advised Appellant of his right
to review the record and file a response to counsel’s brief. A response has not been
filed.1 Court-appointed counsel has complied with the requirements of Anders v.

        1
        By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief.

                                                     2
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex. Crim.
App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684
(Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeals are without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
true standing alone is sufficient to support a trial court’s decision to revoke
community supervision. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim.
App. 1979).
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motions to withdraw are granted, and the appeals are dismissed.


                                                    PER CURIAM


July 10, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                          3